Exhibit 10.6

 

Daleco Resources Corporation

 

January 19, 2009

 

Richard W. Blackstone

4846 Sarasota Drive

Hilliard, OH 43026-9098

 

Re:    Continued Employment

 

Dear Rick,

 

This letter will memorialize our discussions of the past several weeks regarding
your employment with Daleco Resources Corporation ("Daleco" or the "Company").

 

Since the commencement of your employment with the Company, you have been
commuting from your home in Columbus, Ohio, and have expressed to me your desire
to return home and work remotely on a part time basis for the Company.

 

To accomplish the above objective, Daleco hereby accepts your resignation as a
full time employee, as of January 19, 2009. Daleco agrees to retain you, on a
part-time basis, as the Company's Chief Accounting Officer and to continue your
duties as Secretary of the Company. The Company shall appoint a new Secretary by
April 8, 2009 or sooner.

 

The Company hereby confirms that it is indebted to you in the amount of $1,242
in un-reimbursed expenses and $21,675 in salary as of September 30, 2008. These
amounts contain no accrued interest.

 

The Company agrees to provide you remote internet access to facilitate your
access to the Company's accounting records, financial and other information
required for the performance of your duties as Chief Accounting Officer.

 

17 WilmontMews,5th Floor* West Chester, PA 19382 * 610.429.0181 *Fax
610.429.0818

 

 

 

 

 

In this capacity, you agree to perform such services as required to close the
books of the Company on a quarterly and annual basis, assist in the preparation
of the Company's reports on Forms 10-QSB and 10-KSB, and interact with the
Company's auditors and the Audit Committee of the Board of Directors as
necessary. In no event shall the services being performed for the Company have
priority to your obligations in respect to your employer.

 

You shall keep me advised of the amount of time being expended by you, with the
understanding that you shall not expend more 50 hours per quarter to include
assistance in the preparation of the Company's quarterly reports on Form 10-QSB
and 50 hours on the closing of the Company's books for the fiscal year unless
authorized by the Company. The time required for your assistance in the
preparation of the Company's Annual Report on Form 10-KSB, to include, but not
limited to, working with the Company's auditors and responding to the requests
of the Company's Audit Committee of the Board of Directors shall be separately
negotiated prior to the close of the Company's fiscal year end.

 

The Company agrees to compensate you at the rate of $85 per hour. Additionally,
the Company agrees to reimburse you for the costs of travel to the Company's
office, as reasonably incurred, but only if such travel was approved by the
Company in advance.

 

Should you agree with the foregoing, please indicate your concurrence therewith
in the space provided and return an originally executed copy of this letter to
the undersigned.

 

  Sincerely,   /s/ Gary J. Novinskie   Gary J. Novinskie   President

 

Agreed to this 19th day of   January, 2009   /s/ Richard W. Blackstone   Richard
W. Blackstone  

 



-2-

